COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00205-CV


Arthur Delgado, Jr.                     §    From the 236th District Court

v.                                      §    of Tarrant County (236-277180-15)

                                        §    November 23, 2016
River Oaks Police Department and
City of River Oaks                      §    Opinion by Justice Gardner



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s orders sustaining the River Oaks Police

Department’s and the City of River Oaks’s pleas to the jurisdiction. It is ordered

that these orders are affirmed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Anne Gardner__________________
                                       Justice Anne Gardner